

Exhibit 10.3
SECURITY AGREEMENT


This SECURITY AGREEMENT (this “Agreement”), dated as of August 29, 2008, is made
by and among the Grantors listed on the signature pages hereof (collectively,
jointly and severally, the “Grantors” and each, individually, a “Grantor”), and
the Secured Parties listed on the signature pages hereof (collectively, the
“Secured Parties” and each, individually, a “Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to those certain separate Exchange Agreements, each dated as
of August 29, 2008 (as amended, restated, supplemented, or otherwise modified
from time to time, including all schedules thereto, collectively, the “Exchange
Agreements”), by and between WORKSTREAM INC., a corporation existing pursuant to
the Canada Business Corporations Act (“Parent”), and each of the Secured
Parties, Parent has agreed to exchange each Secured Party’s Special Warrant and
2007 Warrant (as defined in the Exchange Agreements) for a Note and a Warrant;
 
WHEREAS, each Grantor other than Parent is a direct or indirect wholly-owned
subsidiary of Parent and will receive direct and substantial benefits from such
exchanges; and
 
WHEREAS, in order to induce each Secured Party to so exchange its Special
Warrant and 2007 Warrant for a Note and a Warrant, as provided for in the
Exchange Agreements, Grantors have agreed to grant a continuing security
interest in and to the Collateral in order to secure the prompt and complete
payment, observance and performance of the Secured Obligations.
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Notes. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Notes; provided, however, that if the Code is used to define
any term used herein and if such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern. In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:
 
(a) “Account” means an account (as that term is defined in the Code).
 
(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).
 
(c) “Bankruptcy Code” means title 11 of the United States Code, as in effect
from time to time.
 
(d) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing each Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to its business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).


--------------------------------------------------------------------------------


 
(e) “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.
 
(f) “Code” means the Illinois Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to any Secured Party’s Lien on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of Illinois, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
(g) “Collateral” has the meaning specified therefor in Section 2.
 
(h) “Commencement Notice” means a written notice, given by any Secured Party to
the other Secured Parties in accordance with the notice provisions set forth in
the Transaction Agreement (as defined in the Notes), pursuant to which such
Secured Party notifies the other Secured Parties of the existence of one or more
Events of Default and of such Secured Party’s intent to commence the exercise of
one or more of the remedies provided for under this Agreement with respect to
all or any portion of the Collateral as a consequence thereof, which notice
shall incorporate a reasonably detailed description of each Event of Default
then existing and of the remedial action proposed to be taken.
 
(i) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1 attached hereto.
 
(j) “Control Agreement” means a control agreement, in form and substance
satisfactory to Secured Parties, executed and delivered by a Grantor, one or
more Secured Parties, and the applicable securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account).
 
(k) “Copyrights” means copyrights and copyright registrations, and also includes
(i) the copyright registrations and recordings thereof and all applications in
connection therewith listed on Schedule 2 attached hereto and made a part
hereof, (ii) all reissues, continuations, extensions or renewals thereof, (iii)
all income, royalties, damages and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.
 
(l) “Copyright Security Agreement” means each Copyright Security Agreement among
Grantors, or any of them, and Secured Parties, in substantially the form of
Exhibit A attached hereto, pursuant to which Grantors have granted to each
Secured Party a security interest in all their respective Copyrights.
 
(m) “Deposit Account” means a deposit account (as that term is defined in the
Code).
 
(n) “Equipment” means equipment (as that term is defined in the Code).
 
(o) “Event of Default” has the meaning specified therefor in the Notes.

2

--------------------------------------------------------------------------------


 
(p) “Exchange Agreements” has the meaning specified therefor in the recitals to
this Agreement.
 
(q) “General Intangibles” means general intangibles (as that term is defined in
the Code) and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.
 
(r) “Governmental Authority” means any domestic or foreign federal, state,
local, or other governmental or administrative body, instrumentality, board,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.
 
(s) “Grantor” and “Grantors” have the meanings specified therefor in the
recitals to this Agreement.
 
(t) “Guaranties” means each Guaranty dated of even date herewith executed by
Guarantors in favor of any or all of the Secured Parties, together with any
other guaranty or similar agreement now or hereafter executed by a Guarantor in
favor of any or all of the Secured Parties in connection with the Notes or any
of the other Transaction Documents.
 
(u) “Guarantor” means each Grantor, other than Parent, and each other Person
that now or hereafter executes a Guaranty.
 
(v) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law or any equivalent laws in any other
jurisdiction, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
 
(w) “Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill
associated with such Trademarks, trade secrets and customer lists, and
Intellectual Property Licenses.
 
(x) “Intellectual Property Licenses” means rights under or interests in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether the applicable Grantor is a
licensee or licensor under any such license agreement, including the license
agreements listed on Schedule 3 attached hereto and made a part hereof.
 
(y) “Inventory” means inventory (as that term is defined in the Code).

3

--------------------------------------------------------------------------------


 
(z) “Investment Related Property” means (i) investment property (as that term is
defined in the Code), and (ii) all of the following (regardless of whether
classified as investment property under the Code): all Pledged Interests,
Pledged Operating Agreements, and Pledged Partnership Agreements.
 
(aa) “Lien” has the meaning specified therefor in the Notes.
 
(bb) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts, and documents.
 
(cc) “New Subsidiary” has the meaning specified therefor in the Notes.
 
(dd) “Notes” has the meaning specified therefor in the Exchange Agreements.
 
(ee) “Parent” has the meaning specified therefor in the recitals to this
Agreement.
 
(ff) “Patents” means patents and patent applications, and also includes (i) the
patents and patent applications listed on Schedule 4 attached hereto and made a
part hereof, (ii) all renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof, (iv)
the right to sue for past, present and future infringements and dilutions
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.
 
(gg) “Patent Security Agreement” means each Patent Security Agreement among
Grantors and Secured Parties in substantially the form of Exhibit B attached
hereto, pursuant to which Grantors have granted to each Secured Party a security
interest in all their respective Patents.
 
(hh) “Permitted Liens” has the meaning specified therefor in the Notes.
 
(ii) “Permitted Secured Party” means, with respect to the exercise of any remedy
provided for under this Agreement, any Secured Party that has delivered a
Commencement Notice with respect to the exercise of such remedy to the other
Secured Parties and has not received a Veto Notice with respect thereto within
the Veto Period; provided, however, that there shall only be a single Permitted
Secured Party that may exercise any specific remedy at any one time (it being
agreed that if a Commencement Notice is delivered by more than one Secured Party
with respect to any remedy provided for under this Agreement, then the first
Secured Party to deliver a Commencement Notice and not receive a Veto Notice
within the Veto Period shall be the only Secured Party that may exercise such
remedy).
 
(jj) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(kk) “Pledged Companies” means, each Person listed on Schedule 5 hereto as a
“Pledged Company”, together with each other Person all or a portion of whose
Stock is acquired or otherwise owned by a Grantor after the date hereof.
 
(ll) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now or hereafter owned by such Grantor, regardless of
class or designation, including all substitutions therefor and replacements
thereof, all proceeds thereof and all rights relating thereto, also including
any certificates representing the Stock, the right to receive any certificates
representing any of the Stock, all warrants, options, share appreciation rights
and other rights, contractual or otherwise, in respect thereof, and the right to
receive dividends, distributions of income, profits, surplus, or other
compensation by way of income or liquidating distributions, in cash or in kind,
and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.

4

--------------------------------------------------------------------------------


 
(mm) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.
 
(nn) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.
 
(oo) “PPSA” means the Personal Property Security Act (Ontario), as in effect
from time to time.
 
(pp) “Proceeds” has the meaning specified therefor in Section 2.
 
(qq) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor and the improvements thereto.
 
(rr) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.
 
(ss) “Secured Obligations” mean all of the present and future payment and
performance obligations of Grantors arising under this Agreement, the Notes, the
Guaranties, and the other Transaction Documents, including, without duplication,
reasonable attorneys’ fees and expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding.
 
(tt) “Securities Account” means a securities account (as that term is defined in
the Code).
 
(uu) “Security Documents” means, collectively, this Agreement, each Copyright
Security Agreement, each Patent Security Agreement, each Trademark Security
Agreement, each Control Agreement, and each other security agreement, pledge
agreement, assignment, mortgage, security deed, deed of trust, and other
agreement or document executed and delivered by a Grantor as security for any of
the Secured Obligations.
 
(vv) “Security Interest” and “Security Interests” have the meanings specified
therefor in Section 2.
 
(ww) “Significant Secured Party” means, on any date of determination, any
Secured Party holding twenty five percent (25%) or more of the aggregate
principal amount of Notes outstanding on such date.
 
(xx) “Special Warrant” has the meaning specified therefor in the Exchange
Agreements.
 
(yy) “Stock” means all shares, options, warrants, interests (including
membership and partnership interests), participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the United States Securities and Exchange Commission and any successor
thereto under the Securities Exchange Act of 1934, as in effect from time to
time).

5

--------------------------------------------------------------------------------


 
(zz) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code).
 
(aaa) “Trademarks” means trademarks, trade names, trademark applications,
service marks, service mark applications, and also includes (i) the trade names,
trademarks, trademark applications, service marks, and service mark applications
listed on Schedule 6 attached hereto and made a part hereof, and (ii) all
renewals thereof, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (vi) all of each Grantor’s rights corresponding thereto throughout the
world.
 
(bbb) “Trademark Security Agreement” means each Trademark Security Agreement
among Grantors and Secured Parties in substantially the form of Exhibit C
attached hereto, pursuant to which Grantors have granted to each Secured Party a
security interest in all their respective Trademarks.
 
(ccc) “Transaction Documents” has the meaning specified therefor in the Notes.
 
(ddd) “URL” means “uniform resource locator,” an internet web address.
 
(eee) “Veto Notice” means, with respect to any Commencement Notice, a written
notice given by any Significant Secured Party to the other Secured Parties in
accordance with the notice provisions set forth in the Transaction Agreement
pursuant to which such Significant Secured Party notifies the other Secured
Parties of its objection to the commencement of the remedial action specified in
such Commencement Notice and certifies that, to the best of its knowledge, it is
a Significant Secured Party.
 
(fff) “Veto Period” means, with respect to any Commencement Notice, the period
of ten (10) consecutive calendar days following the delivery of such
Commencement Notice to the Secured Parties.
 
(ggg) “Warrant” has the meaning specified therefor in the Exchange Agreements.
 
2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to each Secured Party a separate, continuing security interest (each, a
“Security Interest” and, collectively, the “Security Interests”) in all assets
of such Grantor (other than real property) whether now owned or hereafter
acquired or arising and wherever located, including, without limitation, such
Grantor’s right, title, and interest in and to the following, whether now owned
or hereafter acquired or arising and wherever located (collectively, the
“Collateral”):
 
(a) all of such Grantor’s Accounts;
 
(b) all of such Grantor’s Books;
 
(c) all of such Grantor’s Chattel Paper;

6

--------------------------------------------------------------------------------


 
(d) all of such Grantor’s Deposit Accounts;
 
(e) all of such Grantor’s Equipment and fixtures;
 
(f) all of such Grantor’s General Intangibles;
 
(g) all of such Grantor’s Inventory;
 
(h) all of such Grantor’s Investment Related Property;
 
(i) all of such Grantor’s Negotiable Collateral;
 
(j) all of such Grantor’s rights in respect of Supporting Obligations;
 
(k) all of such Grantor’s Commercial Tort Claims;
 
(l) all of such Grantor’s money, cash, cash equivalents, or other assets of each
such Grantor that now or hereafter come into the possession, custody, or control
of any Secured Party;
 
(m) all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).
Without limiting the generality of the foregoing, the term "Proceeds" includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to any Grantor or any Secured Party from time to time with
respect to any of the Investment Related Property.
 
3. Security for Obligations. This Agreement and the Security Interests created
hereby secure the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Secured Parties, or any of them, but for the fact that they are unenforceable
or not allowable due to the existence of an Insolvency Proceeding involving any
Grantor.
 
4. Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Secured Parties, or any of them, of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) no Secured Party
shall have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement or any other Transaction
Document, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and the other Transaction
Documents. Without limiting the generality of the foregoing, it is the intention
of the parties hereto that record and beneficial ownership of the Pledged
Interests, including all voting, consensual, and dividend rights, shall remain
in the applicable Grantor until the occurrence of an Event of Default and until
any Secured Party shall notify the applicable Grantor of such Secured Party’s
exercise of voting, consensual, or dividend rights with respect to the Pledged
Interests pursuant to Section 15 hereof.

7

--------------------------------------------------------------------------------


 
5. Representations and Warranties. Each Grantor hereby represents and warrants
as follows:
 
(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement.
 
(b) Schedule 7 attached hereto sets forth (i) all Real Property owned or leased
by Grantors, together with all other location of Collateral, as of the date
hereof, and (ii) the chief executive office of each Grantor as of the date
hereof.
 
(c) As of the date hereof, no Grantor has any interest in, or title to, any
Copyrights, Intellectual Property Licenses, Patents, or Trademarks except as set
forth on Schedules 2, 3, 4 and 6, respectively, attached hereto. This Agreement
is effective to create a valid and continuing Lien on such Copyrights,
Intellectual Property Licenses, Patents and Trademarks and, upon filing of the
Copyright Security Agreement with the United States Copyright Office and filing
of the Patent Security Agreement and the Trademark Security Agreement with the
United States Patent and Trademark Office, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 8 hereto, all
action necessary or desirable to protect and perfect the Security Interests in
and to each Grantor’s Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interests are enforceable as such as against any and all
creditors of and purchasers from any Grantor. No Grantor has any interest in any
Copyright that is material to the operation of such Grantor’s business, except
for those Copyrights identified on Schedule 2 attached hereto which have been
registered with the United States Copyright Office.
 
(d) This Agreement creates a valid security interest in all of the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code or the PPSA, as applicable, securing the payment of the Secured
Obligations. Except to the extent a security interest in the Collateral cannot
be perfected by the filing of a financing statement under the Code or the PPSA,
all filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken or will have been taken upon the filing
of financing statements listing each applicable Grantor, as a debtor, and
Secured Parties, as secured parties, in the jurisdictions listed next to such
Grantor’s name on Schedule 8 attached hereto. Upon the making of such filings,
Secured Parties shall each have a first priority perfected security interest in
all of the Collateral of each Grantor to the extent such security interest can
be perfected by the filing of a financing statement. All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral has been duly taken.
 
(e) (i) Except for the Security Interests created hereby or as otherwise
provided herein, such Grantor is and will at all times be the sole holder of
record and the legal and beneficial owner, free and clear of all Liens other
than Permitted Liens, of the Pledged Interests indicated on Schedule 5 as being
owned by such Grantor and, when acquired by such Grantor, any Pledged Interests
acquired after the date hereof; (ii) all of the Pledged Interests are duly
authorized, validly issued, fully paid and nonassessable and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Stock of the Pledged Companies of such Grantor identified on
Schedule 5 hereto; (iii) such Grantor has the right and requisite authority to
pledge all Investment Related Property pledged by such Grantor to each Secured
Party as provided herein; (iv) all actions necessary or desirable to perfect,
establish the first priority of, or otherwise protect, Secured Parties’
respective Liens in the Investment Related Property pledged hereunder, and the
proceeds thereof, have been duly taken, (A) upon the execution and delivery of
this Agreement; (B) upon the taking of possession by any Secured Party of any
certificates constituting the Pledged Interests, to the extent such Pledged
Interests are represented by certificates, together with undated powers endorsed
in blank by the applicable Grantor; (C) upon the filing of financing statements
in the applicable jurisdiction set forth on Schedule 8 attached hereto for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
upon the delivery of Control Agreements with respect thereto; and (v) each
Grantor has delivered to and deposited with any Secured Party (or, with respect
to any Pledged Interests created or obtained after the date hereof, will deliver
and deposit in accordance with Sections 6(a) and 8 hereof) all certificates
representing the Pledged Interests owned by such Grantor to the extent such
Pledged Interests are represented by certificates, and undated powers endorsed
in blank with respect to such certificates. None of the Pledged Interests owned
or held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure, or similar laws of any
jurisdiction to which such issuance or transfer may be subject.

8

--------------------------------------------------------------------------------


 
(f) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by any
Secured Party of the voting or other rights provided in this Agreement with
respect to Investment Related Property pledged hereunder or the remedies in
respect of the Collateral pursuant to this Agreement, except (A) as may be
required in connection with such disposition of Investment Related Property by
laws affecting the offering and sale of securities generally and (B) for any
consent that may be required for the assignment of any Intellectual Property
License that expressly provides that such Intellectual Property License is not
assignable (or is not assignable without the consent of the other party to such
Intellectual Property License).
 
6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
each Secured Party that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 24 hereof (but
only to the extent the particular assets described in this Section 6 constitute
Collateral hereunder):
 
(a) Possession of Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, and if and to the extent that perfection or
priority of Secured Parties’ respective Security Interests is dependent on or
enhanced by possession, the applicable Grantor, immediately upon the request of
any Secured Party, shall execute such other documents and instruments as shall
be reasonably requested by such Secured Party or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to such Secured Party, together with such undated
powers endorsed in blank as shall be reasonably requested by such Secured Party.

9

--------------------------------------------------------------------------------


 
(b) Chattel Paper.
 
(i) Each Grantor shall take all steps reasonably necessary to grant each Secured
Party control of all Chattel Paper in accordance with the Code and the PPSA and
all “transferable records” as that term is defined in Section 16 of the Uniform
Electronic Purchase Act and Section 201 of the federal Electronic Signatures in
Global and National Commerce Act as in effect in any relevant jurisdiction; and
 
(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Exchange Agreements), promptly upon the request of any Secured Party,
such Chattel Paper and instruments shall be marked with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
Security Interests of [names of Secured Parties]”.
 
(c) Control Agreements.
 
(i) Each Grantor shall obtain an authenticated Control Agreement from each bank
maintaining a Deposit Account for such Grantor; and
 
(ii) Upon request of any Secured Party, each Grantor shall obtain authenticated
Control Agreements from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for such Grantor.
 
(d) Letter-of-Credit Rights. Each grantor that is or becomes the beneficiary of
a letter of credit, such Grantor shall promptly (and in any event within 2
Business Days after becoming a beneficiary) notify Secured Parties thereof and,
upon the request by any Secured Party, as soon as reasonably practicable enter
into a multi-party agreement with Secured Parties and the issuing or confirming
bank with respect to letter-of-credit rights assigning such letter-of-credit
rights to Secured Parties and directing all payments thereunder to Secured
Parties, all in form and substance reasonably satisfactory to Secured Parties.
 
(e) Commercial Tort Claims. Each Grantor shall promptly (and in any event within
2 Business Days of receipt thereof) notify Secured Parties in writing upon
incurring or otherwise obtaining a Commercial Tort Claim with a potential value
in excess of $100,000 after the date hereof and, upon request of any Secured
Party, promptly amend Schedule 1 to this Agreement to describe such
after-acquired Commercial Tort Claim in a manner that reasonably identifies such
Commercial Tort Claim, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by any Secured Party to give Secured Parties a first
priority, perfected security interest in any such Commercial Tort Claim.
 
(f) Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts with the United States of America, the federal or any
provincial government of Canada, or any department, agency, or instrumentality
of either such government, Grantors shall promptly (and in any event within 2
Business Days of the creation thereof) notify Secured Parties thereof in writing
and execute any instruments or take any steps reasonably required by any Secured
Party under the Assignment of Claims Act or other applicable law to provide each
Secured Party a first-priority perfected Security Interest in such contract.

10

--------------------------------------------------------------------------------


 
(g) Intellectual Property.
 
(i) Upon request of any Secured Party, in order to facilitate filings with the
United States Patent and Trademark Office and the United States Copyright Office
or any other applicable Governmental Authority, each Grantor shall execute and
deliver to Secured Parties one or more Copyright Security Agreements, Trademark
Security Agreements, or Patent Security Agreements to further evidence Secured
Parties’ respective Liens on such Grantor’s Copyrights, Trademarks or Patents;
 
(ii) Each Grantor shall have the duty to take all reasonable and necessary
action to preserve and maintain all of each Grantor’s Trademarks, Patents,
Copyrights, Intellectual Property Licenses, and its rights therein, including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings.
In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, Guarantor shall (A) take such
actions as Guarantor shall reasonably deem appropriate under the circumstances
to protect such Intellectual Property and (B) promptly notify the Secured
Parties after it learns thereof and sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution. Any expenses
incurred in connection with the foregoing shall be borne by Grantors. Each
Grantor further agrees not to abandon any Trademark, Patent, Copyright, or
Intellectual Property License;
 
(iii) Grantors acknowledge and agree that Secured Parties shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(g), Grantors
acknowledge and agree that no Secured Party shall be under any obligation to
take any steps necessary to preserve rights in the Trademarks, Patents,
Copyrights, or Intellectual Property Licenses against any other Person, but any
Secured Party may do so at its option from and after the occurrence and during
the continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of the Grantors and shall be deemed
to be Secured Obligations.
 
(h) Investment Related Property.
 
(i) If any Grantor shall receive or become entitled to receive any Pledged
Interests after the date hereof, it shall promptly (and in any event within 2
Business Days of receipt thereof) identify such Pledged Interests in a written
notice to Secured Parties;
 
(ii) Each Grantor shall promptly deliver to Secured Parties a copy of each
notice or other communication received by it in respect of any Pledged
Interests;
 
(iii) No Grantor shall make or consent to any material amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests other than
as permitted herein or pursuant to the Exchange Agreements;
 
(iv) Each Grantor agrees that it will cooperate with Secured Parties in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interests
on the Investment Related Property pledged hereunder or any sale or transfer
thereof; and

11

--------------------------------------------------------------------------------


 
(v) As to all limited liability company or partnership interests issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction.
 
(i) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by this Agreement and
the other Transaction Documents, or (ii) create or permit to exist any Lien upon
or with respect to any of the Collateral of any of Grantors, except for
Permitted Liens. The inclusion of Proceeds in the Collateral shall not be deemed
to constitute consent by any Secured Party to any sale or other disposition of
any of the Collateral except as expressly permitted in this Agreement or the
other Transaction Documents. Notwithstanding anything contained in this
Agreement to the contrary, Permitted Liens shall not be permitted with respect
to any Pledged Interests.
 
(j) Other Actions as to Any and All Collateral. Each Grantor shall promptly (and
in any event within 2 Business Days of acquiring or obtaining such Collateral)
notify Secured Parties in writing upon (i) acquiring or otherwise obtaining any
Collateral after the date hereof consisting of Trademarks, Patents, registered
Copyrights, Intellectual Property Licenses, Investment Related Property, Chattel
Paper (electronic, tangible or otherwise), documents (as defined in Article 9 of
the Code), promissory notes (as defined in the Code, or instruments (as defined
in the Code) or (ii) any amount payable under or in connection with any of the
Collateral being or becoming evidenced after the date hereof by any Chattel
Paper, documents, promissory notes, or instruments and, in each such case upon
the request of any Secured Party, promptly execute such other documents, or if
applicable, deliver such Chattel Paper, other documents or certificates
evidencing any Investment Related Property and do such other acts or things
deemed reasonably necessary or desirable by any Secured Party to protect Secured
Parties’ respective Security Interests therein.
 
7. Relation to Other Transaction Documents. The provisions of this Agreement
shall be read and construed with the Transaction Documents referred to below in
the manner so indicated.
 
(a) Exchange Agreements and Notes. In the event of any conflict between any
provision in this Agreement and a provision in the Exchange Agreements or Notes,
such provision of the Exchange Agreements or Notes shall control, except to the
extent the applicable provision in this Agreement is more restrictive with
respect to the rights of Grantors or imposes more burdensome or additional
obligations on Grantors, in which event the applicable provision in this
Agreement shall control.
 
(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements or the Patent Security Agreements shall limit any of the rights or
remedies of any Secured Party hereunder.

12

--------------------------------------------------------------------------------


 
8. Further Assurances.
 
(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that any Secured Party may
reasonably request, in order to perfect and protect the Security Interests
granted or purported to be granted hereby or to enable any Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
 
(b) Each Grantor authorizes the filing by any Secured Party of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to such Secured Party such other instruments or notices, as may be
necessary or as such Secured Party may reasonably request, in order to perfect
and preserve the Security Interests granted or purported to be granted hereby.
 
(c) Each Grantor authorizes any Secured Party at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance.
 
(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of each Secured Party affected thereby, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.
 
(e) Parent agrees that, within 60 days after the date hereof, Parent shall take
all actions as may be necessary or appropriate in order to extend its business
registration in British Columbia, Canada and provide Secured Parties with
satisfactory written evidence of such extension.
 
9. Secured Parties’ Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, any Secured Party
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could,
(b) shall have the right to use any Grantor’s rights under Intellectual Property
Licenses in connection with the enforcement of the Secured Party’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of such Secured
Party or any of its nominees.
 
10. Secured Parties Appointed Attorney-in-Fact. Each Grantor, on behalf of
itself and each New Subsidiary of such Grantor, hereby irrevocably appoints each
Secured Party as the attorney-in-fact of such Grantor and each such New
Subsidiary for the sole purpose of carrying out the terms of, and to accomplish
the purposes of, this Agreement. In the event any Grantor or New Subsidiary
fails to execute or deliver in a timely manner any Transaction Document which
such Grantor or New Subsidiary now or at any time hereafter is required to
execute or deliver pursuant to the terms of the Exchange Agreements or any other
Transaction Document, each Secured Party shall have full authority in the place
and stead of such Grantor or New Subsidiary, and in the name of such Grantor,
such New Subsidiary or otherwise, to execute and deliver each such Transaction
Document. Without limitation of the foregoing, each Secured Party shall have
full authority in the place and stead of each Grantor and each New Subsidiary,
and in the name of any such Grantor, any such New Subsidiary or otherwise, at
such time as an Event of Default has occurred and is continuing, to take any
action and to execute any instrument which such Secured Party may reasonably
deem necessary or advisable to accomplish the purposes of this Agreement,
including:

13

--------------------------------------------------------------------------------


 
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with any Collateral of such Grantor or New Subsidiary;
 
(b) to receive and open all mail addressed to such Grantor or New Subsidiary and
to notify postal authorities to change the address for the delivery of mail to
such Grantor or New Subsidiary to that of such Secured Party;
 
(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;
 
(d) to file any claims or take any action or institute any proceedings which
such Secured Party may deem reasonably necessary or desirable for the collection
of any of the Collateral of such Grantor or New Subsidiary or otherwise to
enforce the rights of any Secured Party with respect to any of the Collateral;
 
(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor or New
Subsidiary in respect of any Account of such Grantor or New Subsidiary;
 
(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor or New Subsidiary; and
 
(g) such Secured Party shall have the right, but shall not be obligated, to
bring suit in its own name to enforce the Trademarks, Patents, Copyrights and
Intellectual Property Licenses and, if such Secured Party shall commence any
such suit, the appropriate Grantor or New Subsidiary shall, at the request of
such Secured Party, do any and all lawful acts and execute any and all proper
documents reasonably required by such Secured Party in aid of such enforcement.
 
To the extent permitted by law, each Grantor hereby ratifies, for itself and
each of its New Subsidiaries, all that such attorney-in-fact shall lawfully do
or cause to be done by virtue hereof. This power of attorney is coupled with an
interest and shall be irrevocable until this Agreement is terminated.
 
11. Secured Parties May Perform. If any Grantor fails to perform any agreement
contained herein, any Secured Party may itself perform, or cause performance of,
such agreement, and the reasonable expenses of such Secured Party incurred in
connection therewith shall be payable, jointly and severally, by Grantors.
 
12. Secured Parties’ Duties; Bailee for Perfection. The powers conferred on
Secured Parties hereunder are solely to protect the Secured Parties’ respective
interests in the Collateral and shall not impose any duty upon any Secured Party
in favor of any Grantor or any other Secured Party to exercise any such powers.
Except for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, no Secured Party shall
have any duty to any Grantor or any other Secured Party as to any Collateral or
as to the taking of any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Collateral. A Secured Party shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which such Secured Party accords its own property.
Each Secured Party agrees that, with respect to any Collateral at any time or
times in its possession and in which any other Secured Party has a Lien, the
Secured Party in possession of any such Collateral shall be the bailee of each
other Secured Party solely for purposes of perfecting (to the extent not
otherwise perfected) each other Secured Party’s Lien in such Collateral,
provided that no Secured Party shall be obligated to obtain or retain possession
of any such Collateral. Without limiting the generality of the foregoing,
Secured Parties and Grantors hereby agree that any Secured Party that is in
possession of any Collateral at such time as the Secured Obligations owing to
such Secured Party have been paid in full may re-deliver such Collateral to the
applicable Grantor or, if requested by any Secured Party prior to such
re-delivery, may deliver such Collateral (unless otherwise restricted by
applicable law or court order and subject in all events to the receipt of an
indemnification of all liabilities arising from such delivery) to the requesting
Secured Party, without recourse to or representation or warranty by the Secured
Party in such possession.

14

--------------------------------------------------------------------------------


 
13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
any Secured Party may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to such Secured Party or that such Secured Party has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral directly, and any collection costs and expenses shall
constitute part of the Secured Obligations.
 
14. Disposition of Pledged Interests by Secured Party. None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal, state or other securities
laws of the United States or any other jurisdiction, and disposition thereof
after an Event of Default may be restricted to one or more private (instead of
public) sales in view of the lack of such registration. Each Grantor understands
that in connection with such disposition, any Secured Party may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal,
state and other securities laws and sold on the open market. Each Grantor,
therefore, agrees that: (a) if a Secured Party shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, such Secured Party shall have the right to rely upon the
advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that such
Secured Party has handled the disposition in a commercially reasonable manner.
 
15. Voting Rights.
 
(a) Upon the occurrence and during the continuation of an Event of Default, (i)
any Secured Party may, at its option, and with 2 Business Days prior notice to
any Grantor, and in addition to all rights and remedies available to Secured
Parties under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, and all other ownership or consensual rights in respect of the
Pledged Interests owned by such Grantor, but under no circumstances is any
Secured Party obligated by the terms of this Agreement to exercise such rights,
and (ii) if such Secured Party duly exercises its right to vote any of such
Pledged Interests, each Grantor hereby appoints such Secured Party as such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner that such Secured Party deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.

15

--------------------------------------------------------------------------------


 
(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Secured Parties, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Secured Parties exercising the voting rights
owned by such Grantor or the value of the Pledged Interests.
 
16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
 
(a) Any Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Transaction
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code, the PPSA or any other applicable law.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that, in any such event, any Secured Party without any demand, advertisement, or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon any Grantor or any other Person (all and each of
which demands, advertisements and notices are hereby expressly waived to the
maximum extent permitted by the Code or by any other applicable law), may take
immediate possession of all or any portion of the Collateral and (i) require
Grantors to, and each Grantor hereby agrees that it will at its own expense and
upon request of such Secured Party forthwith, assemble all or part of the
Collateral as directed by such Secured Party and make it available to such
Secured Party at one or more locations where such Grantor regularly maintains
Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of such Secured Party’s offices or elsewhere, for cash, on credit, and
upon such other terms as such Secured Party may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least 10 days notice to any Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. No Secured Party shall be obligated to make any sale
of Collateral regardless of notice of sale having been given. Any Secured Party
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
 
(b) Any Secured Party may seek the appointment of a receiver, receiver-manager
or keeper (a “Receiver”) under the laws of Canada or any Province thereof to
take possession of all or any portion of the Collateral or to operate same and,
to the maximum extent permitted by law, may seek the appointment of such a
Receiver without the requirement of prior notice or a hearing. Any such Receiver
shall, so far as concerns responsibility for his/her acts, be deemed agent of
the applicable Grantor and not any Secured Party, and no Secured Party shall be
in any way responsible for any misconduct, negligence or non-feasance on the
part of any such Receiver, his/her servants or employees. Subject to the
provisions of the instrument appointing him/her, any such Receiver shall have
power to take possession of Collateral, to preserve Collateral or its value, to
carry on or concur in carrying on all or any part of the business of the
applicable Grantor, and to sell, lease, license or otherwise dispose of or
concur in selling, leasing, licensing or otherwise disposing of Collateral. To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including Grantors, enter upon, use and occupy all premises owned or
occupied by Grantors wherein Collateral may be situated, maintain Collateral
upon such premises, borrow money on a secured or unsecured basis, and use
Collateral directly in carrying on Grantors’ business or as security for loans
or advances to enable the Receiver to carry on Grantors’ business or otherwise,
as such Receiver shall, in its discretion, determine. Except as may be otherwise
directed by a Secured Party, all money received from time to time by such
Receiver in carrying out his/her appointment shall be received in trust for and
paid over to Secured Parties. Every such Receiver may, in the discretion of any
Secured Party, be vested with all or any of the rights and powers of any Secured
Party. Any Secured Party may, either directly or through its nominees, exercise
any or all powers and rights given to a Receiver by virtue of the foregoing
provisions of this paragraph.

16

--------------------------------------------------------------------------------


 
(c) Each Secured Party is hereby granted a license or other right to use,
without liability for royalties or any other charge, each Grantor’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks and advertising matter, URLs, domain names, industrial
designs, other industrial or intellectual property or any property of a similar
nature, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (but only to the extent
(i) such license, sublicense or agreement does not prohibit such use by such
Secured Party and (ii) such Grantor will not be in default under such license,
sublicense, or other agreement as a result of such use by such Secured Party),
as it pertains to the Collateral, in preparing for sale, advertising for sale
and selling any Collateral, and each Grantor’s rights under all licenses and all
franchise agreements shall inure to the benefit of such Secured Party.
 
(d) Any cash held by any Secured Party as Collateral and all proceeds received
by any Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in Section 17 hereof. In the event
the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.
 
(e) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing any Secured Party shall have the right to an immediate writ of
possession without notice of a hearing. Without limitation of Section 16(b)
hereof, each Secured Party shall have the right to the appointment of a receiver
for the properties and assets of each Grantor, and each Grantor hereby consents
to such rights and such appointment and hereby waives any objection such Grantor
may have thereto or the right to have a bond or other security posted by any
Secured Party.
 
(f) Notwithstanding anything in this Agreement to the contrary, each Secured
Party agrees that it will not exercise any remedy provided for under this
Agreement with respect to all or any portion of the Collateral unless such
Secured Party is a Permitted Secured Party (provided that the foregoing shall
not prevent any Secured Party from commencing or participating in any Insolvency
Proceeding or taking any action (other than with respect to the Collateral) to
enforce the payment or performance of any Grantors’ obligations under any of the
Notes, Guaranties or other Transaction Documents). This Section 16(f) is not
intended to confer any rights or benefits upon Grantors, or any of them, or any
other Person except Secured Parties, and no Person (including any or all
Grantors) other than Secured Parties shall have any right to enforce any of the
provisions of this Section 16(f). As between Grantors, or any of them, and any
Secured Party, any action that such Secured Party may take under this Agreement
shall be conclusively presumed to have been authorized and approved by the other
Secured Parties.
 
17. Priority of Liens; Application of Proceeds of Collateral. Each Secured Party
hereby acknowledges and agrees that, notwithstanding the time or order of the
filing of any financing statement or other registration or document with respect
to the Collateral and the Security Interests, or any provision of this
Agreement, any other Security Document, the Code, the PPSA or other applicable
law, solely as amongst the Secured Parties, the separate Security Interests of
the Secured Parties shall have the same rank and priority; provided, that, the
foregoing shall not apply to any Security Interest of a Secured Party that is
void or voidable as a matter of law. In furtherance thereof, all proceeds of
Collateral received by any Secured Party shall be applied as follows:

17

--------------------------------------------------------------------------------


 
(a) first, ratably to pay any expenses due to any of the Secured Parties
(including, without limitation, the reasonable costs and expenses paid or
incurred by any Secured Party to correct any default under or enforce any
provision of the Transaction Documents, or after the occurrence of any Event of
Default in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated) or
indemnities then due to any of the Secured Parties under the Transaction
Documents, until paid in full;
 
(b) second, ratably to pay any fees or premiums then due to any of the Secured
Parties under the Transaction Documents, until paid in full;
 
(c) third, ratably to pay interest due in respect of the Secured Obligations
then due to any of the Secured Parties, until paid in full;
 
(d) fourth, ratably to pay the principal amount of all Secured Obligations then
due to any of the Secured Parties, until paid in full;
 
(e) fifth, ratably to pay any other Secured Obligations then due to any of the
Secured Parties; and
 
(f) sixth, to Grantors or such other Person entitled thereto under applicable
law.
 
18. Remedies Cumulative. Each right, power, and remedy of any Secured Party as
provided for in this Agreement or in any Transaction Document or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement or in the Transaction Documents or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by any Secured Party, of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such Secured Party of any or all such other rights, powers, or
remedies.
 
19. Marshaling. No Secured Party shall be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of any Secured Party’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
 
20. Acknowledgment.
 
(a) Each Secured Party hereby agrees and acknowledges that no other Secured
Party has agreed to act for it as an administrative or collateral agent, and
each Secured Party is and shall remain solely responsible for the attachment,
perfection and priority of all Liens created by this Agreement or any other
Security Document in favor of such Secured Party. No Secured Party shall have by
reason of this Agreement or any other Transaction Document an agency or
fiduciary relationship with any other Secured Party. No Secured Party (which
term, as used in this sentence, shall include reference to each Secured Party’s
officers, directors, employees, attorneys, agents and affiliates and to the
officers, directors, employees, attorneys and agents of such Secured Party’s
affiliates) shall: (i) have any duties or responsibilities except those
expressly set forth in this Agreement and the other Security Documents or
(ii) be required to take, initiate or conduct any enforcement action (including
any litigation, foreclosure or collection proceedings hereunder or under any of
the other Security Documents). Without limiting the foregoing, no Secured Party
shall have any right of action whatsoever against any other Secured Party as a
result of such Secured Party acting or refraining from acting hereunder or under
any of the Security Documents except as a result and to the extent of losses
caused by such Secured Party’s actual gross negligence or willful misconduct (it
being understood and agreed by each Secured Party that the delivery by any
Significant Secured Party of one or more Veto Notices shall not be deemed to be
or construed as gross negligence or willful misconduct on the part of the
Secured Party delivering any such Veto Notice). No Secured Party assumes any
responsibility for any failure or delay in performance or breach by any Grantor
or any Secured Party of its obligations under this Agreement or any other
Transaction Document. No Secured Party makes to any other Secured Party any
express or implied warranty, representation or guarantee with respect to any
Secured Obligations, Collateral, Transaction Document or Grantor. No Secured
Party nor any of its officers, directors, employees, attorneys or agents shall
be responsible to any other Secured Party or any of its officers, directors,
employees, attorneys or agents for: (i) any recitals, statements, information,
representations or warranties contained in any of the Transaction Documents or
in any certificate or other document furnished pursuant to the terms hereof;
(ii) the execution, validity, genuineness, effectiveness or enforceability of
any of the Transaction Documents; (iii) the validity, genuineness,
enforceability, collectibility, value, sufficiency or existence of any
Collateral, or the attachment, perfection or priority of any Lien therein; or
(iv) the assets, liabilities, financial condition, results of operations,
business, creditworthiness or legal status of any Grantor or any Account Debtor.
No Secured Party nor any of its officers, directors, employees, attorneys or
agents shall have any obligation to any other Secured Party to ascertain or
inquire into the existence of any default or Event of Default, the observance or
performance by any Grantor of any of the duties or agreements of such Grantor
under any of the Transaction Documents or the satisfaction of any conditions
precedent contained in any of the Transaction Documents.

18

--------------------------------------------------------------------------------


 
(b) Each Secured Party hereby acknowledges and represents that it has,
independently and without reliance upon any other Secured Party, and based upon
such documents, information and analyses as it has deemed appropriate, made its
own credit analysis of each Grantor and its own decision to enter into the
Transaction Documents and to purchase Notes and Warrants, and each Secured Party
has made such inquiries concerning the Transaction Documents, the Collateral and
each Grantor as such Secured Party feels necessary and appropriate, and has
taken such care on its own behalf as would have been the case had it entered
into the Transaction Documents without any other Secured Party. Each Secured
Party hereby further acknowledges and represents that the other Secured Parties
have not made any representations or warranties to it concerning any Grantor,
any of the Collateral or the legality, validity, sufficiency or enforceability
of any of the Transaction Documents. Each Secured Party also hereby acknowledges
that it will, independently and without reliance upon the other Secured Parties,
and based upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in taking or refraining to take any other action under this Agreement or the
Transaction Documents. No Secured Party shall have any duty or responsibility to
provide any other Secured Party with any notices, reports or certificates
furnished to such Secured Party by any Grantor or any credit or other
information concerning the affairs, financial condition, business or assets of
any Grantor (or any of its affiliates) which may come into possession of such
Secured Party.
 
21. Indemnity and Expenses.
 
(a) Each Grantor agrees to indemnify all Secured Parties from and against all
claims, lawsuits and liabilities (including reasonable attorneys’ fees) arising
out of or resulting from a breach of this Agreement (including enforcement of
this Agreement) or any other Transaction Document, except claims, losses or
liabilities resulting from the gross negligence or willful misconduct of the
party seeking indemnification as determined by a final non-appealable order of a
court of competent jurisdiction. This provision shall survive the termination of
this Agreement and the Transaction Documents and the repayment of the Secured
Obligations.

19

--------------------------------------------------------------------------------


 
(b) Grantors, jointly and severally, shall, upon demand, pay to each Secured
Party all of the costs and expenses which such Secured Party may incur in
connection with (i) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the Transaction
Documents, or (ii) the exercise or enforcement of any of the rights of such
Secured Party hereunder or (iii) the failure by any Grantor to perform or
observe any of the provisions hereof.
 
22. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by each Secured Party, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No amendment of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by each Secured Party and each
Grantor to which such amendment applies.
 
23. Addresses for Notices. All notices and other communications provided for
hereunder (a) shall be given in the form and manner set forth in the Transaction
Agreement and (b) shall be delivered, (i) in the case of notice to any Grantor,
by delivery of such notice to Parent at Parent’s address specified in the
Transaction Agreement or at such other address as shall be designated by Parent
in a written notice to each of the Secured Parties in accordance with the
provisions thereof, and (ii) in the case of notice to any Secured Party, by
delivery of such notice to such Secured Party at its address specified in the
Transaction Agreement or at such other address as shall be designated by such
Secured Party in a written notice to Parent and each other Secured Party in
accordance with the provisions thereof.
 
24. Separate, Continuing Security Interests; Assignments under Transaction
Documents. This Agreement shall create a separate, continuing security interest
in the Collateral in favor of each Secured Party and shall (a) remain in full
force and effect until the Secured Obligations have been paid in full in cash in
accordance with the provisions of the Transaction Documents, (b) be binding upon
each of Grantors, and their respective successors and assigns, and (c) inure to
the benefit of, and be enforceable by, the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Secured Party may, in accordance with the provisions
of the Transaction Documents, assign or otherwise transfer all or any portion of
its rights and obligations under the Transaction Documents to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Secured Party herein or otherwise. Upon payment
in full in cash of the Secured Obligations in accordance with the provisions of
the Transaction Documents, the Security Interests granted hereby shall terminate
and all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto. At such time, each Secured Party will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
any other Transaction Document, or any other instrument or document executed and
delivered by any Grantor to any Secured Party nor any additional loans made by
any Secured Party to any Grantor, nor the taking of further security, nor the
retaking or re-delivery of the Collateral to Grantors, or any of them, by any
Secured Party, nor any other act of Secured Parties, or any of them, shall
release any of Grantors from any obligation, except a release or discharge
executed in writing by all Secured Parties. No Secured Party shall by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by such Secured
Party and then only to the extent therein set forth. A waiver by any Secured
Party of any right or remedy on any occasion shall not be construed as a bar to
the exercise of any such right or remedy which such Secured Party would
otherwise have had on any other occasion.

20

--------------------------------------------------------------------------------


 
25. Governing Law; Jurisdiction; Service of Process; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, Illinois for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper; provided, however, that
any suit seeking enforcement against any Collateral or other property may be
brought, at any Secured Party’s option, in the courts of any jurisdiction where
such Secured Party elects to bring such action or where such Collateral or other
property may be found. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Without limitation of
the foregoing, each Grantor other than Parent hereby irrevocably appoints Parent
as such Grantor’s agent for purposes of receiving and accepting any service of
process hereunder or under any of the other Security Documents. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
26. Miscellaneous.
 
(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Security Document mutatis mutandis.
 
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

21

--------------------------------------------------------------------------------


 
(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.
 
(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
 
(e) Unless the context of this Agreement or any other Transaction Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Transaction Document refer to this Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Transaction Document, as the case may
be. Section, subsection, clause, schedule, and exhibit references herein are to
this Agreement unless otherwise specified. Any reference in this Agreement or in
any other Transaction Document to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
or in any other Transaction Document to the satisfaction or repayment in full of
the Secured Obligations shall mean the repayment in full in cash of all Secured
Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Transaction Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
 
[signature pages follow]

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.
 
GRANTORS:
WORKSTREAM INC., a corporation existing pursuant to the Canada Business
Corporations Act
     
By:                                                                                                                     
  
 
Name:                                                                                                                    
 
Title:                                                                                                                   
  
     
6FIGUREJOBS.COM, INC., a Delaware corporation
     
By:                                                                                                                       
 
Name:                                                                                                                   
 
Title:                                                                                                                  
  
     
WORKSTREAM USA, INC., a Delaware corporation
     
By:                                                                                                                     
  
 
Name:                                                                                                                   
 
Title:                                                                                                                  
  
     
PAULA ALLEN HOLDINGS, INC., a Florida corporation
     
By:                                                                                                                     
  
 
Name:                                                                                                                    
 
Title:                                                                                                                   
  
     
THE OMNI PARTNERS, INC., a Florida corporation
     
By:                                                                                                                    
 
Name:                                                                                                                   
 
Title:                                                                                                                 
   
     
WORKSTREAM MERGER SUB INC., a Delaware corporation
     
By:                                                                                                                     
  
 
Name:                                                                                                                   
 
Title:                                                                                                                   
  


SECURITY AGREEMENT


--------------------------------------------------------------------------------


 
SECURED PARTIES:
MAGNETAR CAPITAL MASTER FUND, LTD
     
By: Magnetar Financial LLC
Its: Investment Manager
     
                                                                                                                             
 
By: 
 
Its: 

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------


 
SECURED PARTIES:
CCM MASTER QUALIFIED FUND, LTD.
     
By:                                                                                                    
 
Name: 
Title: 

 
SECURITY AGREEMENT
 

--------------------------------------------------------------------------------


 
SECURED PARTIES:
CRESTVIEW CAPITAL MASTER, LLC
     
By: Crestview Capital Partners, LLC, its sole manager
     
By:                                                                                    
 
Name: 
Title:

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------


 
SECURED PARTIES:
FORT MASON MASTER, LP
FORT MASON PARTNERS, LP
   
By:                                                                                                                      
 
Name: 
Title: 

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------


 
SECURED PARTIES:
TALKOT FUND
     
By:                                                                                              
 
Name: 
Title: 

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------



SECURED PARTIES:
THOMAS B. AKIN
     
By:             
 
Name:  
Title: 

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------


 
SECURED PARTIES:
SRB GREENWAY CAPITAL (QP), L.P.
 
By: SRB Management, L.P., General Partner
 
By: BC Advisors, L.L.C., General Partner
 
 
By:                                                                                                
 
Name: 
Title: 

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------


 
SECURED PARTIES:
SRB GREENWAY CAPITAL, L.P.
 
By: SRB Management, L.P., General Partner
 
By: BC Advisors, L.L.C., General Partner
 
 
By:          
 
Name: 
Title: 

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------


 
SECURED PARTIES:
SRB GREENWAY OFFSHORE OPERATING FUND, L.P.
 
By: SRB Management, L.P., General Partner
 
By: BC Advisors, LLC, General Partner
     
By:             
 
Name: 
Title: 

 
SECURITY AGREEMENT


--------------------------------------------------------------------------------



EXHIBIT A
 
COPYRIGHT SECURITY AGREEMENT
 
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this __ day of _______, 200__, by the Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), in favor of the Secured Parties under and as defined in the
below-described Security Agreement.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to those certain separate Exchange Agreements, each dated as
of ___________, 2008 (as amended, restated, supplemented, or otherwise modified
from time to time, including all schedules thereto, collectively, the “Exchange
Agreements”), by and between WORKSTREAM INC., a corporation existing pursuant to
the Canada Business Corporations Act (“Parent”), and each of the Secured
Parties, Parent has agreed to exchange each Secured Party’s Special Warrant and
2007 Warrant for a Note and a Warrant;
 
WHEREAS, in order to induce each Secured Party to so exchange its Special
Warrant and 2007 Warrant for a Note and a Warrant, as provided for in the
Exchange Agreements, Grantors have executed and delivered to Secured Parties
that certain Security Agreement of even date herewith (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Secured Parties this Copyright Security Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or the Notes.
 
2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to each Secured Party a continuing first priority security interest in
all of such Grantor’s right, title and interest in, to and under the following,
whether presently existing or hereafter created or acquired (collectively, the
“Copyright Collateral”):
 
(a) all of each Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I
hereto;
 
(b) all reissues, continuations or extensions of the foregoing; and
 
(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement or
dilution of any Copyright or any Copyright licensed under any Intellectual
Property License.
 
3. SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the Security
Interests created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Secured Parties, or any of them,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.


--------------------------------------------------------------------------------


 
4. SECURITY AGREEMENT. The security interests granted pursuant to this Copyright
Security Agreement are granted in conjunction with the security interests
granted to Secured Parties pursuant to the Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Secured Parties
with respect to their respective security interests in the Copyright Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.
 
5. AUTHORIZATION TO SUPPLEMENT. To the extent required under the Security
Agreement, Grantors shall give Secured Parties prompt notice in writing of any
additional copyright registrations or applications therefor after the date
hereof. Grantors hereby authorize Secured Parties unilaterally to modify this
Agreement by amending Schedule I to include any material future registered
copyrights or applications therefor of Grantors. Notwithstanding the foregoing,
no failure to so modify this Copyright Security Agreement or amend Schedule I
shall in any way affect, invalidate or detract from any Secured Party’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.
 
6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Copyright Security Agreement or any other Transaction Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.
 
7. CONSTRUCTION. Unless the context of this Copyright Security Agreement or any
other Transaction Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Copyright Security Agreement or any other Transaction Document refer to this
Copyright Security Agreement or such other Transaction Document, as the case may
be, as a whole and not to any particular provision of this Copyright Security
Agreement or such other Transaction Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Copyright Security Agreement unless otherwise specified. Any reference in this
Copyright Security Agreement or in any other Transaction Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein or in any other Transaction Document to
the satisfaction or repayment in full of the Secured Obligations shall mean the
repayment in full in cash of all Secured Obligations other than unasserted
contingent indemnification Secured Obligations. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Transaction Document
shall be satisfied by the transmission of a Record and any Record so transmitted
shall constitute a representation and warranty as to the accuracy and
completeness of the information contained therein.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
GRANTORS:
WORKSTREAM INC., a corporation existing pursuant
to the Canada Business Corporations Act
     
By:                                                                                          
 
Name:                                                                                     
 
Title:                                                                                   
  
     
6FIGUREJOBS.COM, INC., a Delaware corporation
     
By:                                                                                         
    
 
Name:                                                                                        
 
 
Title:                                                                                           
   
     
WORKSTREAM USA, INC., a Delaware corporation
     
By:                                                                                                  
 
Name:                                                                                                 
 
Title:                                                                                              
 
     
PAULA ALLEN HOLDINGS, INC., a Florida corporation
     
By:                                                                                                       
 
Name:                                                                                                   
 
Title:                                                                                                      
     
THE OMNI PARTNERS, INC., a Florida corporation
     
By:                                                                                                       
 
Name:                                                                                                      
 
Title:                                                                                                      
     
WORKSTREAM MERGER SUB INC., a Delaware corporation
     
By:                                                                                                      
 
Name:                                                                                                      
 
Title:                                                                                                     


COPYRIGHT SECURITY AGREEMENT


--------------------------------------------------------------------------------



SCHEDULE I
 
to
 
COPYRIGHT SECURITY AGREEMENT
 
Copyright Registrations
 
Grantor
 
Country
 
Copyright
 
Registration No.
 
Registration Date
                                                                       

 
Copyright Licenses
 
COPYRIGHT SECURITY AGREEMENT
 

--------------------------------------------------------------------------------



EXHIBIT B
 
PATENT SECURITY AGREEMENT
 
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
___ day of _________, 200__, by the Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), in favor of the Secured Parties under and as defined in the
below-described Security Agreement.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to those certain separate Exchange Agreements, each dated as
of ___________, 2008 (as amended, restated, supplemented, or otherwise modified
from time to time, including all schedules thereto, collectively, the “Exchange
Agreements”), by and between WORKSTREAM INC., a corporation existing pursuant to
the Canada Business Corporations Act (“Parent”), and each of the Secured
Parties, Parent has agreed to exchange each Secured Party’s Special Warrant and
2007 Warrant for a Note and a Warrant;
 
WHEREAS, in order to induce each Secured Party to so exchange its Special
Warrant and 2007 Warrant for a Note and a Warrant, as provided for in the
Exchange Agreements, Grantors have executed and delivered to Secured Parties
that certain Security Agreement of even date herewith (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Secured Parties this Patent Security Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or the Notes.
 
2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby grants
to each Secured Party a continuing first priority security interest in all of
such Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the “Patent
Collateral”):
 
(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I hereto;
 
(b) all reissues, continuations or extensions of the foregoing; and
 
(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement or
dilution of any Patent or any Patent licensed under any Intellectual Property
License.
 
3. SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the Security
Interests created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Patent Security Agreement secures the payment
of all amounts which constitute part of the Secured Obligations and would be
owed by Grantors, or any of them, to Secured Parties, or any of them, whether or
not they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Grantor.


--------------------------------------------------------------------------------


 
4. SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Secured Parties pursuant to the Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Secured Parties
with respect to their respective security interests in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.
 
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. To the extent required under the Security Agreement, Grantors shall
give prompt notice in writing to Secured Parties with respect to any such new
patent rights. Without limiting each Grantor’s obligations under this Section 5,
Grantors hereby authorize Secured Parties unilaterally to modify this Agreement
by amending Schedule I to include any such new patent rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from any Secured Party’s continuing security interest in all Collateral, whether
or not listed on Schedule I.
 
6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement or any other Transaction Document in
any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.
 
7. CONSTRUCTION. Unless the context of this Patent Security Agreement or any
other Transaction Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Patent Security Agreement or any other Transaction Document refer to this Patent
Security Agreement or such other Transaction Document, as the case may be, as a
whole and not to any particular provision of this Patent Security Agreement or
such other Transaction Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Patent Security
Agreement unless otherwise specified. Any reference in this Patent Security
Agreement or in any other Transaction Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Transaction Document to the satisfaction or
repayment in full of the Secured Obligations shall mean the repayment in full in
cash of all Secured Obligations other than unasserted contingent indemnification
Secured Obligations. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein or in any other Transaction Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
 
[signature pages follow]

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
GRANTORS:
WORKSTREAM INC., a corporation existing pursuant
to the Canada Business Corporations Act
     
By:                                                                                                                  
 
Name:                                                                                                            
 
Title:                                                                                                             
     
6FIGUREJOBS.COM, INC., a Delaware corporation
     
By:                                                                                                                 
 
Name:                                                                                                             
 
Title:                                                                                                              
     
WORKSTREAM USA, INC., a Delaware corporation
     
By:                                                                                                                
 
Name:                                                                                                          
 
Title:                                                                                                            
     
PAULA ALLEN HOLDINGS, INC., a Florida corporation
     
By:                                                                                                                
 
Name:                                                                                                          
 
Title:                                                                                                            
     
THE OMNI PARTNERS, INC., a Florida corporation
     
By:                                                                                                                 
 
Name:                                                                                                            
 
Title:                                                                                                              
     
WORKSTREAM MERGER SUB INC., a Delaware corporation
     
By:                                                                                                                
 
Name:                                                                                                          
 
Title:                                                                                                             


3

--------------------------------------------------------------------------------



EXHIBIT C


TRADEMARK SECURITY AGREEMENT
 
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this ___ day of _________, 200__, by the Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), in favor of the Secured Parties under and as defined in the
below-described Security Agreement.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to those certain separate Exchange Agreements, each dated as
of __________, 2008 (as amended, restated, supplemented, or otherwise modified
from time to time, including all schedules thereto, collectively, the “Exchange
Agreements”), by and between WORKSTREAM INC., a corporation existing pursuant to
the Canada Business Corporations Act (“Parent”), and each of the Secured
Parties, Parent has agreed to exchange each Secured Party’s Special Warrant and
2007 Warrant for a Note and a Warrant;
 
WHEREAS, in order to induce each Secured Party to so exchange its Special
Warrant and 2007 Warrant for a Note and a Warrant, as provided for in the
Exchange Agreements, Grantors have executed and delivered to Secured Parties
that certain Security Agreement of even date herewith (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Secured Parties this Trademark Security Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or the Notes.
 
2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to each Secured Party a continuing first priority security interest in
all of such Grantor’s right, title and interest in, to and under the following,
whether presently existing or hereafter created or acquired (collectively, the
“Trademark Collateral”):
 
(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I hereto;
 
(b) all goodwill, trade secrets, proprietary or confidential information,
technical information, procedures, formulae, quality control standards, designs,
operating and training manuals, customer lists, and other General Intangibles
with respect to the foregoing;
 
(c) all reissues, continuations or extensions of the foregoing;
 
(d) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and


--------------------------------------------------------------------------------


 
(e) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future (i) infringement or
dilution of any Trademark or any Trademark licensed under any Intellectual
Property License or (ii) injury to the goodwill associated with any Trademark or
any Trademark licensed under any Intellectual Property License.
 
3. SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and the Security
Interests created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Secured Parties, or any of them,
whether or not they are unenforceable or not allowable due to the existence of
an Insolvency Proceeding involving any Grantor.
 
4. SECURITY AGREEMENT. The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to Secured Parties pursuant to the Security Agreement. Each Grantor
hereby acknowledges and affirms that the rights and remedies of Secured Parties
with respect to their respective security interests in the Trademark Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.
 
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. To the extent required under the Security
Agreement, Grantors shall give prompt notice in writing to Secured Parties with
respect to any such new trademarks or renewal or extension of any trademark
registration. Without limiting each Grantor’s obligations under this Section 5,
Grantors hereby authorize Secured Parties unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from any Secured Party’s continuing security interest in all Collateral, whether
or not listed on Schedule I.
 
6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Trademark Security Agreement or any other Transaction Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.
 
7. CONSTRUCTION. Unless the context of this Trademark Security Agreement or any
other Transaction Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Trademark Security Agreement or any other Transaction Document refer to this
Trademark Security Agreement or such other Transaction Document, as the case may
be, as a whole and not to any particular provision of this Trademark Security
Agreement or such other Transaction Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Trademark Security
Agreement or in any other Transaction Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Transaction Document to the satisfaction or
repayment in full of the Secured Obligations shall mean the repayment in full in
cash of all Secured Obligations other than unasserted contingent indemnification
Secured Obligations. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein or in any other Transaction Document shall be satisfied by the
transmission of a Record and any Record so transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

2

--------------------------------------------------------------------------------


 
[signature pages follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
GRANTORS:
WORKSTREAM INC., a corporation existing pursuant
to the Canada Business Corporations Act
     
By:                                                                                                                  
 
Name:                                                                                                              
 
Title:                                                                                                                 
     
6FIGUREJOBS.COM, INC., a Delaware corporation
     
By:                                                                                                                 
 
Name:                                                                                                              
 
Title:                                                                                                                 
   
WORKSTREAM USA, INC., a Delaware corporation
     
By:                                                                                                                 
 
Name:                                                                                                             
 
Title:                                                                                                                
     
PAULA ALLEN HOLDINGS, INC., a Florida corporation
     
By:                                                                                                                
 
Name:                                                                                                           
 
Title:                                                                                                             
     
THE OMNI PARTNERS, INC., a Florida corporation
     
By:                                                                                                                
 
Name:                                                                                                            
 
Title:                                                                                                                
     
WORKSTREAM MERGER SUB INC., a Delaware corporation
     
By:                                                                                                                
 
Name:                                                                                                            
 
Title:                                                                                                                


--------------------------------------------------------------------------------


 
SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
 
Trademark Registrations/Applications
 
Grantor
 
Country
 
Mark
 
Application/ Registration No.
 
App/Reg Date
 
 
 
 
 
 
 
 
 
                                                     

 
Trade Names
 
Common Law Trademarks
 
Trademarks Not Currently In Use
 
Trademark Licenses


--------------------------------------------------------------------------------


 